Citation Nr: 1147485	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  09-47 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for vertigo, including as secondary to service-connected bilateral hearing loss and tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to November 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the claim. 

The evidence of record indicates that the Veteran requested a hearing before the Board.  See November 200 VA Form 9.  The RO informed the Veteran that his requested hearing had been scheduled for October 2010.  See September 2010 letter.  The Veteran, however, failed to report for the scheduled hearing.  As the record does not indicate the Veteran has requested that the hearing be rescheduled, the Board deems the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (2011). 

The Board remanded the claim in October 2010 for additional development.  The actions directed by the Board have been accomplished and the matter returned for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before it can adjudicate the issue on appeal.

The AMC issued a supplemental statement of the case (SSOC) on September 29, 2011.  In a SSOC Notice Response form received at the AMC on October 27, 2011, the Veteran checked the pre-printed section indicating that he had more information or evidence to submit in support of his appeal.  This section also indicated that if the evidence was not submitted within the 30 day period, the case would be returned to the Board.  Handwritten at the bottom of this document, the Veteran indicated that he was trying to acquire copies of his medical records from the VA clinic in Laredo, Texas, which would help reverse the denial of his claim.  

The statement submitted by the Veteran indicates that there are outstanding VA treatment records.  The Board notes that the last VA treatment records were printed on April 25, 2009 and that a document printed in January 2011, which lists the Veteran's VA appointments, confirms that the Veteran had several VA appointments dated between April 27, 2009 and May 2010.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In light of the foregoing, the claim must be remanded in order for the RO/AMC to obtain the Veteran's outstanding treatment records from the VA clinic in Laredo.  

The Board acknowledges that the Veteran failed to report to VA examinations scheduled pursuant to its October 2010 remand.  As the claim is being remanded for the foregoing reason, however, the RO/AMC should make efforts to reschedule the previously-requested VA examination.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the VA clinic in Laredo, dated since April 25, 2009.

2.  When the foregoing development has been completed, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his vertigo.  The claims folder should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination and review of the record, the examiner is requested to answer the following questions: 

(a) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's vertigo is related to his active military service? 

(b) If the answer is no, is it at least as likely as not (50 percent or higher degree of probability) that the current vertigo was caused by his service-connected bilateral hearing loss or tinnitus? 

(c) If the answer is no, is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's service-connected bilateral hearing loss or tinnitus aggravated his vertigo? 

The physician is advised that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If any aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of the vertigo (i.e., a baseline) before the onset of the aggravation. 

A comprehensive report, including complete rationales for all conclusions reached, must be provided. 

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


